Exhibit 10.1

 



10/22/2014

 

Green Tree Syndicate, Inc.

Bashar Ballo, President

1430 Hill Street

El Cajon, CA 92020



RE: CONFIDENTIAL LETTER OF INTENT

 

Dear Mr. Ballo:

 

The purpose of this Letter of Intent (“Letter”) is to set forth certain
non-binding understandings and certain binding commitments between Icon Vapor,
Inc. (“Acquirer”) and the owner(s) of Green Tree Syndicate, Inc., a California
company (“Target”), with respect to a proposed transaction in which Acquirer, or
its successor, will purchase 100% of the assets of the Target. For purposes of
this Letter, Target and Acquirer are sometimes collectively referred to as
“parties” and individually as a “party.”

 

The terms of the acquisition will be more particularly set forth in a purchase
agreement and one or more definitive agreements (collectively “Definitive
Agreements”) to be mutually agreed upon by the parties. This Letter outlines the
proposed transaction based on each party’s present understanding of the current
condition of the assets and business operations of Target. As such, this Letter
is not binding on either party inasmuch as both parties agree to bargain in good
faith on the aforementioned purchase agreement and “Definitive Agreements.”

 

The following numbered paragraphs 1-3 of Part One constitute a general outline
of the proposed transaction, the purchase price, key ancillary agreements and
important conditions. The provisions shall be included in the Definitive
Agreements, but in all instances shall be subject to and contingent upon the
parties reaching agreement on the Definitive Agreements and the terms and
conditions set forth in the Definitive Agreements. The parties’ expressly state
their intention that this Letter as a whole, and paragraphs 1-3 of Part One in
particular, do not and shall not constitute a legal and binding obligation,
contract or agreement between any of the parties, are not intended to be an
extensive summary of all of the terms and conditions of the proposed acquisition
or the Definitive Agreements, and are subject to the approval of Acquirer’s
primary lender. The parties do, however, expressly intend that paragraphs 4–9 of
Part Two of this Letter, upon acceptance by the shareholders of Target, Target
and Acquirer, shall constitute the parties’ agreements with respect to the
procedures for negotiation and preparation of the Definitive Agreements.

 

Part One: Nonbinding Statement of Understanding

 

1.            Acquisition. Subject to: (i) the satisfactory results of a due
diligence inspection by Acquirer and Target (as provided in paragraph 5, hereof)
and the making of any agreed upon adjustments to the acquisition price
reflecting the assets, liabilities (both known and contingent), finances and
business operations of Acquirer or Target; (ii) the ability of Acquirer to
secure adequate equity or debt financing to acquire the assets for the purchase
price (as defined below) and adequately capitalize the business to operate
Target’s business; and, (iii) also subject to the conditions, agreements and
undertakings referred to below in this Letter, Acquirer will purchase all of the
common stock of Target.

 

Acquirer will purchase all of the issued and outstanding capital stock of the
Target for an aggregate purchase price of Two Million ($2,000,000) dollars,
payable in cash and 33,000,000 shares of stock as set forth herein and subject
to the terms and conditions which shall be set forth in the Definitive
Agreements. The Purchase Price will be paid per the following schedule and on
terms that will be fully set forth in the Definitive Agreement: (i) 50% of all
proceeds raised, up to $2,000,000.00, from financing efforts will be paid to
Target. Both parties agree to modify the payment schedule if there is
insufficient cash flow to reasonably operate the company.

 



1

 

 

2.            Definitive Agreements. The parties will negotiate the terms and
prepare the Definitive Agreements that will govern the Acquirer’s proposed
purchase. To the extent appropriate for transactions of this type and size, the
Definitive Agreements will contain customary representations, warranties,
covenants, indemnities and other agreements of the parties, including but not
limited to: (i) representations and warranties related to each party’s power and
authority to enter into the Definitive Agreements and perform its obligations
thereunder; (ii) ownership and title to the assets of Target (and that such
interest will be conveyed free and clear of all encumbrances); and, (iii)
various representations and warranties concerning Target and Acquirer such as
due organization, good standing, the absence of violation of other agreements
and laws, the accuracy of financial information being relied upon, and other
matters customary for transactions of this sort.

 

The Definitive Agreements are expected to include, without limitation: (i) a
purchase and sale agreement to govern Acquirer’s acquisition of the assets; and
(ii) any other agreements necessary or desirable in connection with any of the
foregoing arrangements or any transaction contemplated herein.

 

3.            Conditions Precedent to the Closing of Proposed Acquisition. The
Definitive Agreements shall include customary conditions precedent generally
applicable to an acquisition of the nature and size of the transactions
contemplated by this Letter, each of which must be satisfied prior to the
consummation of the transactions contemplated thereby. In general, the closing
of the proposed acquisition and the obligations of each party under the
Definitive Agreements will be subject to the satisfaction of the conditions
precedent, which shall include but not be limited to:

 

1.          Satisfactory Results of Due Diligence. The satisfactory completion
of due diligence investigation and acquisition audit by Acquirer (as provided in
paragraph 4) showing that the assets of Target and any actual or contingent
liabilities against those assets, and the prospective business operations by
Acquirer of Target’s business are substantially the same as currently understood
by Acquirer as of the date of this Letter (determined without regard to any
documents which Target or any party may have previously delivered to Acquirer).

 

2.          Compliance. Satisfactory determination that the acquisition and
prospective business operations by Acquirer of Target’s business will comply
with all applicable laws and regulations, including antitrust and competition
laws.

 

3.          Consents and Approvals. The approval and consent of the Definitive
Agreements by the respective Boards of Target and Acquirer and the receipt of
the consents and approvals from all governmental entities, if any.

 

4.          Absence of Material Litigation or Adverse Change. There must be no
pending or threatened material claims or litigation involving Target, and no
material adverse change in the business prospects of Acquirer operating Target’s
business.

 

5.          Successful Financing. Acquirer must secure the debt and equity
financing necessary to acquire the assets of Target and to adequately capitalize
Target.

 

Part Two: Agreements of the Parties Regarding the Procedures for Negotiation and
Preparation of the Definitive Agreements.

 

In consideration of the costs to be borne by each party in pursuing the
acquisition and sale contemplated by this Letter and in consideration of the
mutual undertakings by the parties as to the matters described in this Letter,
upon execution of counterparts of this Letter by each party, the following
paragraphs 4-10 will constitute legally binding and enforceable agreements of
the parties regarding the procedures for the negotiation and preparation of the
Definitive Agreements.

 



2

 

 

4.            Due Diligence. From the date of acceptance by the parties of the
terms of this Letter, until the negotiations are terminated as provided in
paragraph 8 of this Letter, Target will give Acquirer and Acquirer’s management
personnel, legal counsel, accountants, and technical and financial advisors,
full access and opportunity to inspect, investigate and audit the books,
records, contracts, and other documents of Target as it relates to Target’s
business and all of Target’s assets and liabilities (actual or contingent),
including, without limitation, inspecting Target’s property and conducting
additional environmental inspections of property and reviewing financial
records, contracts, operating plans, and other business records, for the
purposes of evaluating issues related to the operation of Target’s business.
Target further agrees to provide Acquirer with such additional information as
may be reasonably requested pertaining to Target’s business and assets to the
extent reasonably necessary to complete the Definitive Agreements.

 

5.            Confidentiality. If this proposal is terminated as provided in
paragraph 8, each party upon request will promptly return to the other party all
documents, contracts, records, or other information received by the other party,
hereinafter to be referred to as “Confidential Information.”

 

The term Confidential Information as used above shall mean (a) any and all
information received by one party hereto (the “Recipient Party”) from the other
party hereto (the “Disclosing Party”) regarding the Collaboration, and (b) any
and all information gathered by either in the course of discussing and/or
implementing the Collaboration, whether written or oral, and if written, however
produced, that would logically be considered confidential and the subject matter
of this Agreement, and which information shall include, without limitation, (i)
all ideas, concepts, strategies, corporate and financing structures, data,
summaries, reports, drawings, charts, specifications, forms, materials, term
sheets, agreements and contracts (including this Agreement) relating in any way
to the Collaboration, and (ii) all information of any nature concerning either
party’s financial contacts and resources, distribution contacts and resources,
technical information and know-how, business dealings and negotiations with
third parties, potential mergers and acquisitions, shareholders, members,
clients, employees, consultants and affiliates.

 

Each Party agrees to keep all Confidential Information provided to it
confidential and to promptly return the same to each other upon termination of
this Letter. The provisions of this paragraph shall survive for one (1) year
after termination of the agreement.

 

6.            Public Disclosure. No party will make any public disclosure or
issue any press releases pertaining to the existence of this Letter or to the
proposed acquisition and sale between the parties without having first obtained
the consent of the other parties, except for communications with employees,
customers, suppliers, governmental agencies, and other groups as may be legally
required or necessary or appropriate (i.e., any securities filings or notices),
and which are not inconsistent with the prompt consummation of the transactions
contemplated in this Letter. The provisions of this paragraph shall survive
after termination of the agreement.

 

7.            Disclaimer of Liabilities. Except for breach of any
confidentiality provisions hereof, no party to this Letter shall have any
liability to any other party for any liabilities, losses, damages (whether
special, incidental or consequential), costs, or expenses incurred by the party
in the event the negotiations among the parties are terminated as provided in
paragraph 8. Except to the extent otherwise provided in any Definitive Agreement
entered into by the parties, each party shall be solely responsible for its own
expenses, legal fees and consulting fees related to the negotiations described
in this Letter, whether or not any of the transactions contemplated in this
Letter are consummated.

 

8.            Termination. Except for the provisions set forth in paragraphs
5-6, each party hereby reaffirms its intention that this Letter as a whole, and
paragraphs 1-3 in particular, are not intended to constitute, and shall not
constitute, a legal and binding obligation, contract or agreement between any of
the parties, and are not intended to be relied upon by any party as constituting
such. Accordingly, the parties agree that any party to this Letter may
unilaterally withdraw from negotiation or dealing at any time for any or no
reason at the withdrawing party’s sole discretion by notifying the other party
of the withdrawal in writing.

 

9.            No Shop. Target shall not solicit or entertain indications of
interest from, or enter into negotiations with other potential purchasers for 45
days after the date of execution of this agreement.

 



3

 

 

This Agreement has been executed and delivered by the undersigned parties as of
22th of October 2014.

 



ICON VAPOR, INC.           By: Dan Balsiger, Chairman & CEO   Its: Chief
Executive Officer  

 



GREEN TREE SYNDICATE, INC.           By: Bashar Ballo   Its: Chief Executive
Officer  

 

 

4

 

 